FILED
                              NOT FOR PUBLICATION                          DEC 12 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JAVIER DOMINGUEZ-HUIZAR,                         No. 08-71213

               Petitioner,                       Agency No. A077-132-009

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Javier Dominguez-Huizar, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order sustaining the

Department of Homeland Security’s appeal from an immigration judge’s decision

granting Dominguez-Huizar’s application for adjustment of status. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process

violations, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005), and we

deny the petition for review.

      Dominguez-Huizar’s claim that the BIA denied him an opportunity to

address the intervening case law on which it based its decision is not supported by

the record. It follows that his due process claim fails. See Lata v. INS, 204 F.3d
1241, 1246 (9th Cir. 2000) (requiring error and prejudice to prevail on a due

process claim).

      Any pending motions are denied as moot.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-71213